UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-4875



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


NATHANIEL SMITH,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. T.S. Ellis, III, District Judge.
(CR-90-364-A)


Submitted:   November 4, 1999             Decided:   November 9, 1999


Before NIEMEYER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nathaniel Smith, Appellant Pro Se. Janet S. Reincke, OFFICE OF THE
UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Nathaniel Smith appeals the district court’s order denying his

motion for review of his sentence under 18 U.S.C. § 3742 (1994).

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court. See United States v. Smith, No. CR-90-364-A

(E.D. Va. Dec. 3, 1998).*   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
December 2, 1998, the district court’s records show that it was
entered on the docket sheet on December 3, 1998. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date that the order was entered on the docket sheet that we take as
the effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 2